Title: From Benjamin Franklin to Joseph Galloway, 21 March 1770
From: Franklin, Benjamin
To: Galloway, Joseph


The movement to secure total repeal of the Townshend duties failed in the House of Commons on March 5, when the government succeeded in having the duty on tea retained as proof that Parliament still had the right to tax. This failure was more than a routine setback for Franklin. It forced him to face the question of whether the whole policy of nonimportation should be abandoned, now that it had achieved a substantial success, or continued in the hope of complete success and at the risk of a complete rupture. The answer that he reached, as this letter indicates, was to continue at all risk. He was now less concerned with restoring harmony within the empire than with encouraging colonial economic, and by inference political, autonomy. He had no doubt of America’s manufacturing potential, and he saw British society as distracted to the point where civil war was a real possibility. In these circumstances he wanted the colonies to take a strong line with the mother country. Whether or not he expected Galloway to agree is a matter of conjecture, if only because the letter is incomplete; but the way in which he couched his arguments suggests that he may already have been unsure of the younger man’s support. In the short run, however, he obtained it; Galloway lost no time in laying the letter before the Assembly.
 
Dear Sir,
London, March 21. 1770
In my last I acknowledg’d the Receipt of your Favour of Nov. 8. since which I had no Line from you.
American Affairs which we were made to expect would be brought on early in the Session, have been postpon’d from time to time, chiefly, I imagine, from Irresolution in the Ministry, who were perplext with different and opposite Accounts of the State of Things in our Country, and knew not which to rely on, or what Steps to take in consequence. For some time there was nearly an equal Ballance in the Cabinet between those who were for repealing only the Duties mentioned in Lord H’s circular Letter, and those who were for giving America compleat Satisfaction, and getting rid of the Dispute forever. But when the Duke of Grafton, General Conway and Lord Cambden retired or were turned out, the Bedford Party prevailed who are violently against us; and on some false Advices from Boston, communicated as is said by Govr. Bernard, that all our Agreements were dissolved or dissolving, and the Trade opened again, the Business was brought on, and the Repeal, of those Duties only, voted in the House of Commons. Gov. Pownall moved for the Repeal of the whole, and supported his Motion by a very able Speech; but on a Division it was carried against his Motion, in a pretty full House, by a Majority of 62 only, which, the great Weight of ministerial Influence being considered, shows that the independent Body of the Nation is rather favourably dispos’d towards us, and desirous of being on good Terms with us. Three Days after the Vote, a Ship arriv’d at Bristol, from Boston, with a return’d Cargo of those very Goods that Country was suppos’d most to want, and least able to subsist without; bringing also authentic Advices, that the Resolutions of Non-Importation continu’d in full Force, rather increasing than diminishing in strength, both in that and all the other Provinces. This, with the sudden Preparation of all the Ships to depart without Goods, and the actual Departure of several, has a little stagger’d the Ministry again, and Hints have been thrown out that possibly the whole Act may yet be repealed: But finally it seems to be concluded to let the Matter rest where it is for the present, and make Trial whether the Americans will not, as some pretend they will, be contented with what is done, submit to pay the other Duties, and go on with the Trade as usual.
Supposing the Session should end without repealing the Duty on Tea with the hateful Preamble of the Act that gives it, I imagine it will come under Consideration on your Side the Water, what Conduct to hold on the Occasion. Probably some will be for giving way a little, taking what is done as a Concession on the part of Government, and willing to show an equal Disposition to be Friends on our part. Others perhaps, esteeming this partial Repeal as no Favour to us (and indeed it appears by Lord H’s Letter, that those 3 Duties were to be taken off merely as being anti-commercial and prejudicial to the Trade of Britain, not as inconsistent with our Rights) will be for persisting; and some may be for going farther. If my Opinion were asked, it should be to adhere firmly to our Agreements till the End for which they were entred into was fully obtained. But as yet I would not advise extending the Conditions (as the Boston People lately attempted) on which the Trade should be renewed; tho’ I am still for keeping up our full Claim, which on some future Occasion may be peremptorily insisted on, and I think will finally be obtained. Lord H. and the Bedford Faction have confidently always predicted that our Agreements would not hold, that the known Self-interestedness of Merchants would soon overcome their pretended Patriotism, that the Distresses of the People for want of British Goods, without which they could not subsist, would compell an Importation; that the different Colonies were a Rope of Sand, and could not long hold together for any one purpose; and that a little Firmness shewn by Government here, would infallibly break us all to pieces. On this Principle they have acted. If we give way, they and their Friends will exult; their Judgment and Foresight will be admired; they will be extolled as able Statesmen, worthy to hold the Reins in governing America, and be established in their Administration; which, as they are far from being our Friends, may be attended with very disagreable Consequences. And we, if we break thro’ the Agreement, can never promise ourselves any Effect from like Agreements hereafter: For it will always be said here, Be firm and their Associations will come to nothing. Therefore I should be for adhering at all Events; and the rather, as I am assured, that the Manufacturers cannot another Year be kept quiet by all the Artifices of our Adversaries, as they begin now seriously to feel the Effects of their late Credulity. The British Merchants too, will be stimulated by the continued Stop of Business, to act with a little more Vigour than they have shown on this Occasion; tho’ to do them Justice, I believe their Backwardness was partly owing to their Unwillingness to be obliged to the present Ministry; and their little Weight when they did move, to the unfavourable Light in which the whole City now stands at Court. This Steadiness on our part is in my Opinion the more adviseable, as there are few here who are not reasonable enough to allow, that even were there no Dispute, it is very justifiable in us to refuse buying if we find we cannot well afford it, and to manufacture what we can for ourselves, so that no general National Resentment is to be apprehended from it. And this Stoppage in the Trade, if it should continue longer, will have this good Effect among us, to assist several new Manufactures in striking Root so as afterwards to support themselves in a flourishing Condition. Great Sums of Money too, for our Produce, will come into the Country and remain there to the Improvement of our Estates, and Increase of their Value; so that tho’ a few Traders may be hurt at present, not having English Goods in such Quantities as heretofore to sell; yet in a little Time, those who cannot turn to other Businesses, will have their Shops and Stores replenished with our own Commodities; while their Customers, grown richer by Industry and Frugality, tho’ they do not buy so much, will be enabled to make better Pay for what they do buy. (And what is more to be considered and valued than everything else, our Rights will finally be established, and no future Attempts will be hazarded here to deprive us of them.) If the Value of our annual Produce were computed, and how much of it is parted with for the Superfluities of Britain and the East and West Indies, the Sum would appear astonishing, and convince everybody that nothing can contribute to increase more rapidly the Wealth and Prosperity of our Country, than a total Forbearing of those Luxuries, or Providing them within ourselves: For as our Produce consists of the Necessaries of Life, which other Countries must have, and pay us for in Money if we refuse their Superfluities, our Stock of Currency would soon be increas’d to a greater Sum than is even wish’d of Paper Money, and from the Plenty of the former we should have little Occasion to sue here, or to the Proprietor, for Permission to make the latter.
The Publick Affairs of this Nation are at present in great Disorder, Parties run very high, and have abus’d each other so thoroughly that there is not now left an unbespatter’d Character in the Kingdom of any Note or Importance; and they have so expos’d one another’s Roguery and Rapacity, that the Respect for Superiors, Trust in Parliament, and Regard to Government, is among the generality of the People totally lost; for even the King himself is treated in Publick Papers with a rude Freedom hitherto unexampled. How far the Opposition intend to proceed (many of whom I know to be strong Republicans) or to what Lengths they will go, it is impossible to say, or what the Event may be. To such as reflect, that when a Quarrel is once on foot, even those who are at first least in the wrong, are often provok’d to do something that makes them most so; and that mutual Injuries are apt to increase Animosity till the worst of Remedies becomes the only one, the Sword: I say, to such the present Prospect is very gloomy; for in the early Part of Charles the first’s Reign, there was perhaps for several Years less reason to apprehend a Civil War than there seems to be at present. I send you Samples [remainder missing.]
Jos. Galloway Esqr
